DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, it is unclear which liquid container is coupled to the claimed another supply tube.  The claim recites “another liquid container,” “the liquid container,” and “the other liquid container.” The claim also calls for another supply tube in addition to the supply tube and references the other supply tube.  The claim recites a plurality of lanes having a partition wall that divides areas in which the supply tube and the other supply tube are individually routed.  Now, it is also unclear which supply tube is what.  However, does it matter? Is it enough to claim each supply tube individually 
	With regard to Claims 6-8, it is unclear which supply tube is being claimed.  As discussed in claim 4, three supply tubes are differentiated; the supply tube, another supply tube and the other supply tube.

Allowable Subject Matter
Claims 1-3 and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-3 and 9-10 is the inclusion of the limitations a guide along which the supply tube and the waste liquid tube are routed in parallel, wherein, assuming that one side of the housing is a rear side and another side facing the one side is a front side in plan view, the maintenance device is disposed closer to a rear side than the liquid container is.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0207335 discloses a tube guide member 62 that extends in the apparatus width direction is provided in the apparatus main body 12 above the support section 150a of the second guide member 150. The tube guide member 62 is arranged in parallel with the facing section 150b of the second guide member 150 in the apparatus depth direction. Further, in the present example, the tube guide member 62 is disposed so as to pass below the arm section 146 between a front surface of the housing 44 and the end section 146a of the arm section 146 in the apparatus depth direction.
JP 2017-113892A discloses The upstream tube 64 constituting the upstream side of the tube 60 and held by the clamp 49 has an upstream end connected to the outlet 48 of the liquid container 40 and a downstream end connected to the joint 80. Further, the downstream tube 65 constituting the downstream side of the tube 60 and partially supported by the support portion 70 has an upstream end connected to the joint 80 and a downstream end connected to the relay member 33. The joint 80 is composed of a plurality of pipe members 81 bent so as to be substantially L-shaped, and each is integrally provided. Specifically, pipe members 81C, 81M, and 81Y that contact tubes 60C, 60M, and 60Y that lead out cyan, magenta, and yellow inks are arranged in parallel from the rear surface side to the front surface side of the upper housing 17, A pipe member 81K that contacts the tube 60K that guides black ink is disposed below the pipe member 81M. The upstream tube 64 is connected to the joint 80 from below, and the downstream tube 65 is connected from the side. That is, the tubes 60C, 60M, 60Y, 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853